Citation Nr: 1712483	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in part, entitlement to individual unemployability.

In May 2012, the Veteran and his spouse testified at a hearing before the undersigned Veteran's Law Judge, which was held at the St. Petersburg RO.  A transcript of the hearing is associated with the claims file.  

This claim was remanded in July 2012, January 2015, and April 2016 for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The record of evidence reflects that the Veteran's service-connected disabilities alone do not render him incapable of securing and following a substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a), (b) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, private treatment records identified by the Veteran, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2007 and September 2012.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disabilities in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is rated at 60 percent or more, or if there are two or more disabilities, there is at least one rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make, rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Veteran contends that he is entitled to TDIU based upon his service-connected disabilities.  The Veteran is service-connected for generalized anxiety order, rated at 10 percent prior to April 16, 2007, and 30 percent thereafter; and zero percent each for status post low back injury, bilateral hearing loss, and residuals of left tympanoplasty.  His combined disability rating is 10 percent prior to April 16, 2007 and 30 percent thereafter.  

Therefore, the Veteran does not meet the scheduler criteria for TDIU, see 38 C.F.R. § 4.16(a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16(b).  

In accordance with the Board's April 2016 remand instructions, the AOJ referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  

In August 2016, the Director determined that a TDIU was not warranted in this matter because no service-connected disabilities were identified, individually or collectively, as the sole reason for the Veteran's unemployability.  The record supports the Director's decision.

The evidence of record does not indicate that the Veteran's service-connected disabilities alone render him unemployable.  The relevant evidence consists of lay assertions, private and VA treatment records, VA examination reports, and Social Security records.  

The Board notes that the Veteran claimed that his anxiety, hearing loss, and end-stage renal disease disabilities rendered him unemployable.  See October 2007 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  However, the Veteran is not service-connected for his renal disease; rather, he is service-connected for his general anxiety disorder, hearing loss, back disorder, and left ear tympanoplasty.  

With regards to the Veteran's general anxiety disorder, a May 2007 Social Security psychiatric evaluation report noted that the Veteran's anxiety did not significantly interfere with his ability to perform activities of daily life.  A June 2007 VA examiner found while the Veteran had some reduced function socially and interpersonally, he appeared to be capable of functioning occupationally.  A September 2012 VA examination report reflects that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioned satisfactorily, with normal routine behavior, self-care, and conversation.  Furthermore, the September 2012 examiner found that the anxiety disorder symptoms, by themselves, would not prevent the Veteran from obtaining and maintaining physical and sedentary gainful employment and that the Veteran's GAF score was not compatible with individual unemployability.  Indeed, the examiner noted that the Veteran was teaching computer training at the library.  Recent VA treatment records reflect that the Veteran's anxiety and mood swings are well controlled, with his medication calming him down, decreasing his anger outbursts, and reducing his anxiety.  

With regards to the Veteran's hearing disability, a May 2007 Social Security functional capacity assessment found that the Veteran did not have any communicative limitations, including of his hearing.  VA treatment records reflect that while the Veteran needs his hearing aids to communicate, he continues to score excellent and/or good on his speech recognition assessments, despite the sloping moderate-to-severe sensorineural hearing loss in the upper frequencies.  See January 2011, October 2013 VA treatment records. 

With regards to the Veteran's service-connected back disability, he has not claimed that his back disability has worsened or that his back disability prevented him from obtaining or maintaining gainful employment.  See October 2007 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Director of Compensation noted that the Veteran has several non-service-connected disabilities that have not been differentiated from his back condition.  

The record makes clear that there were no exceptional or unusual circumstances surrounding the Veteran's service-connected disabilities, such as marked interference with employment or frequent periods of hospitalization, that would warrant a TDIU rating.  The evidence does not corroborate the notion that, despite not meeting the threshold scheduler requirement for TDIU, one or more of the Veteran's service-connected disabilities was so exceptional or unusual that application of the regular scheduler standards would be impractical.  38 C.F.R. § 3.321(b). 

The evidence does not reflect that, due to his service-connected disabilities, the Veteran was incapable of securing and following a substantially gainful occupation.  The Veteran has completed two years of college and is trained as a program analyst, working in IT departments before becoming unemployed.  See October 2007 VA Form 21-8940.  The evidence does not corroborate the notion that the Veteran was incapable of working in other computer and/or IT areas, as evidenced by his teaching computer training at the library.  Instead, the Veteran has not sought to obtain employment since he became unemployed in August 2006.  See October 2007 VA Form 21-8940.  

The Board notes that although the Veteran has been awarded entitlement to Social Security Administration (SSA) disability benefits, this award was based upon the Veteran's diagnosis of end-stage renal disease and a secondary diagnosis of diabetes mellitus.  See April 2008 Form SSA-831 (Disability Determination and Transmittal).  The Board finds that the SSA determination and supporting evidence weigh against the claim for TDIU.  The SSA determination does not establish that the Veteran was disabled and unable to work due solely to the Veteran's service-connected disabilities.  Rather, the SSA records establish that the Veteran was disabled and unable to work due to his non-service-connected end-stage renal disease and diabetes mellitus.  Thus, the SSA determination weighs against the claim for TDIU. 

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The record on appeal does not provide a support for a conclusion that the Veteran's service-connected disabilities render him unemployable.


ORDER

Entitlement to TDIU based upon service-connected disabilities is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


